DETAILED ACTION
Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the nozzle surface includes a first surface and a second surface. However, it does not seem a single nozzle surface can included a plurality of other non-joining surfaces. Indeed, Merriam-Webster’s online dictionary defines “surface” as “a plane or curved two-dimensional locus of points.” The first and second claimed surfaces are neither located in a plane nor curved. Clarification is required.
Because claims 2-6 and 10 depend from claim 1, they are also rejected on this basis.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the cleaning unit includes a first pressing unit formed in a cylindrical shape, and a second pressing unit that is the pressing unit…” It is not understood what this is intended to mean. Clarification is required. 

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the cleaning unit includes a first pressing unit, and a second pressing unit that is the pressing unit…” It is not understood what this is intended to mean. Further, the claim recites a single cleaning position and a single retracted position but goes on to recite that both of the first and second pressing units can be located at the cleaning position and the retracted position. Looking to figures 7, 9, it would appear that when pressing unit 48 is at CP, pressing unit 46 is at a certain retracted position, and when pressing unit is at CP, pressing unit 48 is at a retracted position different than the position of pressing unit 46. That is, it seems that there is a different retracted position for the first and second pressing units, and as such, the claim is indefinite because it only recites a single retracted position. 
Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto (2021/0252865) in view of Hara et al. (2015/0124023).

 	Regarding claim 1, Hamamoto teaches a liquid ejecting device, comprising:
 	a recording unit (fig. 4, item 15) configured to eject liquid onto a medium in a ejecting direction (fig. 4, downward on page) from a nozzle (fig. 4, item 24) provided at a nozzle surface (fig. 4, item 25) to perform recording; 
a cleaning unit (fig. 4, item 100) including a pressing unit (fig. 4, item 100) for cleaning the nozzle surface (see fig. 4); and 
a temperature detection unit ([0156]) configured to detect temperature, 
wherein the nozzle surface includes a first surface (fig. 4, item 25) in which the nozzle opens (see fig. 4), and 
the cleaning unit is configured to perform the cleaning with a distance in the ejecting direction from the first surface to the pressing unit set to a first distance when a detected temperature detected by the temperature detection unit is equal to or greater than a predetermined temperature, and to a second distance shorter than the first distance when the detected temperature is lower than the predetermined temperature (see fig. 9, [0156], Note that if the temperature detection element determines that the temperature is higher than some predetermined temperature, the controller assumes the first surface has liquid adhered to it, and the pressing unit is moved closer to the first surface to wipe with a higher contact pressure on the first surface so as to ensure removal of the adhered liquid).
Hamamoto does not teach wherein the nozzle surface includes a second surface located downstream the first surface in the ejecting direction. Hara teaches a second surface (Hara, fig. 5, Note first surface 21a and second surface 64). It would have been obvious to one of ordinary skill in the art at the time of invention to add a head cover of the type disclosed by Hara to the device disclosed by Hamamoto because doing so would allow for the protection of the printhead.

 	Regarding claim 2, Hamamoto in view of Hara teaches the liquid ejecting device according to claim 1, wherein the pressing unit includes a base portion (Hamamoto, see fig. 4, note that wiper blade 100 necessarily has a base portion on which the blade is mounted), and a convex portion (Hamamoto, fig. 4, tip of wiper blade 100) protruding with respect to the base portion (Hamamoto, fig. 4), and when the detected temperature is lower than the predetermined temperature, the cleaning unit locates the convex portion at a position that is between the first surface and the base portion in the ejecting direction, and that is aligned with the first surface in the ejecting direction (Hamamoto, Note that it would seem the convex portion would be located in the claimed position regardless of temperature as a wiping takes place no matter the temperature).

 	Regarding claim 3, Hamamoto in view of Hara teaches the liquid ejecting device according to claim 2, wherein the cleaning unit includes a first pressing unit (Hara, fig. 6B, item 38) formed in a cylindrical shape, and a second pressing unit (Hara, fig. 6B, other of units 38) that is the pressing unit, and when the detected temperature is equal to or greater than the predetermined temperature, the first pressing unit cleans the nozzle surface, and when the detected temperature is lower than the predetermined temperature, the second pressing unit cleans the nozzle surface (Hara, [0070], Note that both pressing units can be said to clean the nozzle surface every time the nozzle surface is cleaned by web. That is, the claim does not require that only the first pressing unit or only the second pressing unit cleans at any given time). It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the wiping web disclosed by Hara for the wiper blade disclosed by Hamamoto because doing so would amount to the simple substitution of one known wiping element for another to obtain predictable results. 

 	Regarding claim 5, Hamamoto in view of Hara teaches the liquid ejecting device according to claim 1, wherein the cleaning unit includes a first pressing unit, and a second pressing unit that is the pressing unit, and each of the first pressing unit and the second pressing unit is configured to move to a cleaning position where the nozzle surface is cleanable, and to an retracted position where the pressing unit is retracted from the cleaning position (Hara, compare figs. 3, 5), when the detected temperature is equal to or greater than the predetermined temperature, the cleaning unit locates the first pressing unit at the cleaning position and locates the second pressing unit at the retracted position to clean the nozzle surface (see 112 rejection), and when the detected temperature is lower than the predetermined temperature, the cleaning unit locates the first pressing unit at the retracted position and locates the second pressing unit at the cleaning position to clean the nozzle surface (see 112 rejection).

 	Regarding claim 6, Hamamoto in view of Hara teaches the Liquid ejecting device according to claim 2, wherein when the detected temperature is equal to or greater than the predetermined temperature, the cleaning unit locates the base portion at a position aligned with the first surface in the ejecting direction (Note that this could mean almost anything. Because wiping occurs regardless, the limitation is met).

	Regarding claim 10, Hamamoto in view of Hara teaches the liquid ejecting device according to claim 1, further comprising: an absorbent member (Hara, fig. 5, item 52) configured to contact the nozzle surface and absorb the liquid (Hara, fig. 5), wherein the cleaning unit performs the cleaning with the absorbent member sandwiched between the pressing unit and the nozzle surface (Hara, see fig. 5).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto in view of Hara as applied to claim 3 above, and further in view of Nakagawa et al. (2016/0144626)

 	Regarding claim 4, Hamamoto in view of Hara teaches the liquid ejecting device according to claim 3. Hamamoto in view of Hara does not teach wherein the cleaning unit further includes a liquid receiving portion configured to receive the liquid ejected from the nozzle in association with flushing, and moves the first pressing unit, the second pressing unit, and the liquid receiving portion in a cleaning direction to clean the nozzle surface, and the first pressing unit is located between the second pressing unit and the liquid receiving portion in the cleaning direction. Nakagawa teaches a liquid receiving portion on one side of two pressing units (Nakagawa, see fig. 6, Note liquid receiving unit 45). It would have been obvious to one of ordinary skill in the art at the time of invention to add a liquid receiving unit of the type disclosed by Nakagawa to the device disclosed by Hamamoto in view of Hara because doing so would allow for the flushing of the nozzles, thereby ensuring high quality printing. Note that either of the pressing units can be defined as the first and the second, and here, they are being defined to meet the relative space limitations with respect to the liquid receiving portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853